       Case 2:20-cv-00343-RB-CG Document 30 Filed 02/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT HEMBREE, individually and on behalf
of all others similarly situated,

             Plaintiff,

v.                                                            No. CV 20-343 RB/CG

3-D OIL FIELD SERVICES & RENTAL, L.L.C.,

             Defendant.

       ORDER RESETTING SECOND INITIAL SCHEDULING CONFERENCE

      THIS MATTER is before the Court on the parties’ Joint Motion to Reschedule

Scheduling Conference (the “Motion”), (Doc. 29), filed February 3, 2021. In the Motion,

the parties indicate Defendant’s lead counsel is unavailable on the date for which the

Court previously scheduled the second Rule 16 initial scheduling conference. Id. at 1.

Thus, the parties request that the Court reschedule the matter “for February 23 or 24, or

on March 4 or 5, 2021.” Id. The Court, having reviewed the Motion and noting it is filed

jointly, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that the Rule 16 initial scheduling conference

previously scheduled for Tuesday, February 9, 2021, at 2:00 p.m., (Doc. 22), is reset

and will be conducted by telephone on Tuesday, February 23, 2021, at 2:30 p.m.

Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
